Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6-14, filed 06/08/2022, with respect to Claims 1-10 and 13-17 have been fully considered and are persuasive.  The rejection of 03/28/2022 has been withdrawn. 

Continued Examination Under 37 CFR 1.312
The amendment filed on 08/25/2022 under 37 CFR 1.312 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Lebl et al. (US 20120195794), teaches
A diagnostic system (referred to as a microfluidic detection system 50, see Fig. 1, [0033], and [0048]) comprising:
an interconnection substrate (referred to as the holder 806 that supports the detection components, see Fig. 2 and [0048]);
a diagnostic cartridge socket (referred to as the flow cell 700, see Fig. 6 and [0048]) electrically connected to the interconnection substrate (the holder 806 may include an electrical connection to the flow cell 700, see [0057]);
a fluid management apparatus (referred to as the fluidic inlet/outlet ports 714 and 716, see Fig. 6 and [0048]) mounted on a translation stage (the full holder assembly 700 is configured to be mounted on moving stage 350, see Fig. 3, [0033], and [0048]).
Lebl et al. further teaches 
a cartridge interconnection substrate (referred to as the top surface 722 that supports the detection components, see Fig. 6 and [0048]);
a biosensing device interconnected to the cartridge interconnection substrate (referred to as the electrodes 732 and 734 within the flow cell 702, see Fig. 7-8 and [0049]), wherein the biosensing device comprises:
a plurality of biosensing cells (referred to as the flow cell channels 712, see Fig. 6 and [0048]); 
a biosensing device inlet and a biosensing device outlet (referred to as the fluidic inlet/outlets 714 and 716 at either side of the flow cell body 702, see Fig. 6 and [0048]); and
a microfluidics component bonded to the cartridge interconnection substrate (referred to as the pump 730 within the pump cavity 724, see Fig. 6 and [0048]), a first cartridge inlet port fluidly coupled to the biosensing device through a cartridge inlet channel (the first inlet/outlet port 714 is fluidly coupled to the flow cell channel 712, see Fig. 6 and [0048]);
a cartridge outlet port fluidly configured to be coupled to the biosensing device through a cartridge outlet channel (the second inlet/outlet port 716 is fluidly coupled to the flow cell channel 712, see Fig. 6 and [0048]).
However, regarding claim 1, Lebl et al. neither teaches nor adequately suggests that the translational stage for the fluid management apparatus is configured to fluidly couple the fluid management apparatus to a diagnostic cartridge mounted in the diagnostic cartridge socket; and the translation stage is configured to fluidly coupled a vacuum source to a diagnostic cartridge mounted in the diagnostic cartridge socket.
Further, regarding claim 9, Lebl et al. neither teaches nor fairly suggests that the pump within the cavity is fluidly coupled to the flow cell itself. In addition to this, Lebl et al. does not teach a second cartridge inlet port configured to be fluidly coupled to the cartridge outlet channel and to the cartridge inlet channel where the second cartridge inlet port is configured to be fluidly coupled to one or more pressure sources. Nor does the source teach that the cartridge outlet port is configured to be fluidly coupled to one or more vacuum sources .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797